DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the left pivot member and the right pivot member form a pivot point”.  This limitation recites two members but only one pivot point.  It’s not clear as to if the pivot members together form a pivot point?  Or does it mean each of the pivot members has its own pivot point.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “each of the left pivot member and the right pivot member forms a pivot point.
Claim 12 recites “the left pivot member and the right pivot member form a pivot point”.  This limitation recites two members but only one pivot point.  It’s not clear as to if the pivot members together form a pivot point?  Or does it mean each of the pivot members has its own pivot point.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “each of the left pivot member and the right pivot member forms a pivot point.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-10, 13, 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milks (US 7731574).
Regarding claim 1, Milks teaches a cover apparatus “operable to at least partially cover an appliance” (this is intended use), the cover apparatus comprising:
a front side (annotated fig 1);
a left side (annotated fig 2) coupled to the front side;
a right side (annotated fig 2) coupled to the front side, wherein the front side, the left side, and the right side at least partially form an enclosure (space enclosed by the front side, left side and right side as defined); and
one or more actuators (44+46+48+52, fig 1) “operable to be mounted to a fixture situated above the appliance” (this is intended use.  The fixture in this case is the base 12), wherein the one or more actuators are coupled to an underneath surface (underneath surface of the front side as defined) of the front side via one or more connectors (42+62, fig 1) that extend between the one or more actuators and the underneath surface of the front side (see fig 1);
wherein the cover apparatus is operable to move between an open position (as shown in fig 1, 3 or 4) and a closed position (as shown in fig 5 or 6), and “wherein the appliance at least partially occupies the enclosure when the cover apparatus is in the closed position” (This is intended function because the appliance is not positively recited and is an intended use for the cover apparatus.).
[AltContent: textbox (Front side)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (Annotated figure 1)]
    PNG
    media_image1.png
    377
    793
    media_image1.png
    Greyscale




Regarding claim 4, Milks teaches the one or more actuators include a left actuator (48+52) and a right actuator (44+46).
Regarding claim 6, Milks teaches “the appliance is accessible when the cover apparatus is in the open position” (This is intended function because the appliance is not positively recited and is an intended use for the cover apparatus.).
Regarding claim 7, Milks teaches the left side is at least partially parallel to the right side (see fig 1).
[AltContent: textbox (Annotated figure 2)][AltContent: textbox (left side)][AltContent: arrow][AltContent: arrow][AltContent: textbox (right side)]
    PNG
    media_image2.png
    473
    447
    media_image2.png
    Greyscale


Regarding claim 8, Milks teaches the front side is at least partially perpendicular to each of the left side and the front side (see fig 1).
Regarding claim 9, Milks teaches “the appliance is a microwave oven” (This is intended use.  The appliance is not positively recited and can be a microwave oven.).
Regarding claim 10, Milks teaches an apparatus “operable to at least partially cover an appliance” (this is intended use), the apparatus comprising:
a fixture (12, fig 1) having a front surface and a bottom surface (annotated fig 3), wherein the fixture is “operable to be situated above the appliance, and wherein the bottom surface is operable to be coupled to the appliance” (this is intended function.  The appliance is not positively recited and is an intended use for the apparatus); and
a cover apparatus comprising:
a front side (annotated fig 1);
a left side (annotated fig 2)  coupled to the front side;
a right side (annotated fig 2) coupled to the front side, wherein the front side, the left side, and the right side at least partially form an enclosure (space enclosed by the front side, left side and right side as defined); and
one or more actuators (44+46+48+52, fig 1) operable to be mounted to the fixture (see fig 1.  The actuators are mounted to the fixture via bearing blocks 64 or fasteners), wherein the one or more actuators are coupled to an underneath surface (underneath surface of the front side as defined) of the front side via one or more connectors (42+62, fig 1) that extend between the one or more actuators and the underneath surface of the front side;
wherein the cover apparatus is operable to move between (as shown in fig 1, 3 or 4) and a closed position (as shown in fig 5 or 6), and “wherein the appliance at least partially occupies the enclosure when the cover apparatus is in the closed position” (This is intended function because the appliance is not positively recited and is an intended use for the cover apparatus.).

[AltContent: textbox (Bottom surface)][AltContent: textbox (Front surface)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    109
    446
    media_image3.png
    Greyscale


[AltContent: textbox (Annotated figure 3)]


Regarding claim 13, Milks teaches the one or more actuators include a left actuator (48+52) and a right actuator (44+46).
Regarding claim 15, Milks teaches “the appliance is accessible when the cover apparatus is in the open position” (This is intended function because the appliance is not positively recited and is an intended use for the cover apparatus.).
Regarding claim 16, Milks teaches the left side is at least partially parallel to the right side (see fig 1).
Regarding claim 17, Milks teaches the front side is at least partially perpendicular to each of the left side and the front side (see fig 1).
Regarding claim 18, Milks teaches “the appliance is a microwave oven” (This is intended use.  The appliance is not positively recited and can be a microwave oven.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Milks (US 7731574) in view of Behrens (US 20080146132).
Regarding claim 5, Milks teaches all the limitations of claim 1, and the one or more actuators are operable to produce mechanical movement (as shown in fig 4 and 6) of the one or more connectors causing the cover apparatus to move between the open position and the closed position.
Milks fails to teach the one or more actuators are electrically powered.
Behrens teaches one or more actuators are electrically powered ([0040] line 6, “Electric motor 16 rotates crank disks 14, 20, 28 and 31”.  Crank disks are actuators while electric motor provided electric power for movement of crank disks).
It would have been obvious at the time of filing to modify Milks as taught by Behrens by incorporating motor to provide power to the crank mechanism in order to provide a convenient way to open or close the cover apparatus.
Regarding claim 14, Milks teaches all the limitations of claim 10, and the one or more actuators are operable to produce mechanical movement (as shown in fig 4 and 6) of the one or more connectors causing the cover apparatus to move between the open position and the closed position.
Milks fails to teach the one or more actuators are electrically powered.
Behrens teaches one or more actuators are electrically powered ([0040] line 6, “Electric motor 16 rotates crank disks 14, 20, 28 and 31”.  Crank disks are actuators while electric motor provided electric power for movement of crank disks).
It would have been obvious at the time of filing to modify Milks as taught by Behrens by incorporating motor to provide power to the crank mechanism in order to provide a convenient way to open or close the cover apparatus.

Allowable Subject Matter
Claims 2 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Examiner, Art Unit 3762